Mr. Justice WalKee delivered the opinion of the Court. It appears from the evidence in this case, that appellant, previous to the sale of the lands to appellee, had been corresponding with Gregg for its purchase, and had the right to purchase on the terms proposed by Gregg, within a given time. But that time had expired, and there is no evidence that appellant had accepted the offer. It also appears, that he represented that he had purchased the land, or was acting as a kind of agent for the owner. He said to the sons of appellee, that he was getting the same price which he gave for the land. He fairly represented that the title was in Gregg, and informed the sons of appellee that when he obtained the title it would be subject to a mortgage of one thousand dollars, and it seems that appellee agreed to pay it, which he afterwards did. He also requested them, when he delivered the first deed, that it should be returned to be canceled, and another given when he obtained a deed from the owner, which was afterwards done, and appellee’s notes were given up and new ones substituted. Appellant assigned as a reason that it would not look well for his deed to appear on record prior in date to the deed to him from the owner. Appellee, at various times, and to different persons, expressed himself as well satisfied with the purchase. He said the land was worth thirteen dollars per acre, and that if appellant had asked ten, he would have given it, instead of eight dollars per acre. He said to different persons, that he supposed appellant had made something on the purchase, and he hoped appellant had. That he was satisfied with the purchase. He went on and paid all of his notes to appellant, but one hundred and forty-five dollars, after the purchase. His expressions of satisfaction with his purchase, and the supposition that appellant had made a speculation, were all after he purchased, some of them as late as the spring following. There is no evidence that the land was not worth thirteen dollars an acre, as stated by appellee. It seems that appellant at no time proposed to act as appellee’s agent in the purchase. If he professed to act as the agent of any one, it was Gregg. It does not appear from the evidence that appellant ever told appellee that he was selling to him at the same at which he purchased. Nor does it appear that either of appellee’s sons informed him that appellant had so stated to them. Appellee, instead of supposing he was getting the lands at the same price, declared that he thought appellant would make something, and even hoped he .would. This seems to repel all presumption, that he expected or believed that he was to have the lands at the same that appellant gave for them. It also clearly shows that appellee did not regard appellant as his agent in the purchase. It is true that Mirrilla David testifies, that her father thought appellant was Gregg’s agent, and was getting the lands the same as if the deed had been directly from Gregg to him. But when this evidence is taken in connection with appellee’s declaration, it would seem that these declarations only related to the title and not the price. It seems, then, that the only thing in which appellee was misled, was as to appellant being Gregg’s agent. Has he any interest in the relation that appellant occupied to Gregg ? Appellant having assumed to be Gregg’s agent, if recognized as such, had no right to speculate upon his principal. He was bound to the utmost good faith to his principal, and had no right to realize a profit off of the fund with which he was acting. Having'received more than he accounted for to his principal, if he was an agent, he would be liable to his principal to refund the amount retained, beyond his compensation. But the rights, duties and liabilities of an agent do not attach to other persons than the principal. And in this case it is not claimed that appellant was the agent of appellee. Nor can appellant be liable to him as an agent. If appellant has acted in bad faith with his principal, it does not concern appellee. He has acquired all that he purchased. Nor is there any pretense that he was deceived as to the quality or value of the lands, or the title. There was no misrepresentation made as to quality, quantity or value of the land. Appellee purchased at a price he was willing to give, and he seems to have been well satisfied with the transaction. And we are unable to perceive that he has sustained any injury. Had appellant been his agent, it would no doubt have been different. If any fraud was committed, it .was upon the owner, and not upon appellee as a purchaser. We ■ are aware of no principle of law or morals,“that would render appellant liable to appellee in this transaction.: ' ’ ’ ' i: ■ . The decree of the court must be reversed. Decree reversed.